DETAILED ACTION
Response to Arguments
Applicant’s arguments concerning Gevaert, US 2012/0183987 are moot in light of the current claim amendments. New grounds of rejection follow. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, 17-18, 20-22, 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Cuiffi US 2014/0212964 in view of Gevaert US 2012/0183987.
Regarding Claim 1, Cuiffi discloses cell culture device comprising; a container (cell culture platform 102), paragraphs [0039]-[0040]; at least one divider (fluid flow plate 204/904) that separates the container into multiple compartments; and a plurality of cell growth blocks (cell culture vessels 206) located within the container and wherein the cell growth blocks are each independently removable from the container (For example, a user may remove a cell culture vessel 206 from the cell culture platform 102 to perform a separate experiment or test on the cells within the removed cell culture vessel 206), paragraph [0095], wherein the container comprises recesses and the plurality of cell growth blocks comprise protrusions (The top surface of the fluid flow plate 500 includes a plurality recesses (or mortises) 504. As described below, the cell culture vessels 206 include matching projections (or tenons). The mortises 504 and tenons interlock and properly align cell culture vessels 206 with the flow ports 502), paragraph [0085], the recesses and protrusions having corresponding dimensions as shown in Figs. 3A and 3B.
The optional (“may be”) claim limitations, namely such that the protrusions may be located in the recesses in order to restrict movement of the plurality of cell growth blocks within the container, are not required by the instant claim and therefore have not been treated on the merits.
Cuiffi does not explicitly disclose that the divider is selectively permeable. However, Cuiffi does disclose that “In some implementations, the cell culture vessels 206 include multiple compartments that are separated by semi-permeable membranes.” paragraph [0093] and “In some implementations, the floor of the cell culture area 704 is a semi -permeable membrane.” paragraph [0103].
Gevaert discloses a bioreactor system comprising cell modules (container) 12 that can be selectively coupled via a compression fitting so form two culture chambers (compartments) 10 that are adjoined and are in selective biological communication with each other, paragraph [0059]. In one aspect, to help create a fluid-proof seal of the system, a gasket 16 and a permeable membrane portion (divider) 23 can be positioned between the adjoining surfaces of the cell modules, paragraph [0074]. 
Absent unexpected results, it would have been obvious to one of ordinary skill in the art to modify the divider Cuiffi with a selectively permeable material as suggested by paragraphs [0093] and [0103] of Cuiffi and further disclosed by Gevaert to allow nutrients (e.g., gas) to diffuse to the cells through the selectively permeable divider in order to mimic the in vivo environment/responses.
Claim 2, Gevaert discloses each individual culture chamber 10 can comprise an inlet 8 and an outlet 9 through which medium can flow, paragraph [0084].
Regarding Claim 3, Gevaert discloses discrete scaffolds, such as beads, rods, tubes, fragments, or the like. When utilized as a cellular anchorage, a plurality of identical or a mixture of different discrete scaffolds can be loaded with cells and/or other agents and located within a void where the plurality of entities can function as a single cellular anchorage device. Discrete scaffolds can facilitate uniform cell distribution throughout the anchorage and can also allow good flow characteristics throughout the anchorage as well as encouraging the development of a three-dimensional cellular construct, paragraph [0068]. The good flow characteristics possible throughout a plurality of discrete scaffolds can also provide for good transport of nutrients to and waste from the developing cells, paragraph [0070].
Regarding Claim 4, Gevaert discloses a bioreactor system wherein the bioreactor system is a co-culture bioreactor system that can maintain different cell types in physically isolated environments but can allow biochemical communication between the different cell types, paragraph [0006]. Gevaert also discloses a plurality of continuous scaffolds and discrete scaffolds for holding respective cells as implied in paragraphs [0066]-[0069]. Examples of sources of cells and tissues include without limitation, blood, tissue biopsy samples (e.g., spleen, liver, bone marrow, thymus, lung, kidney, brain, salivary glands, skin, lymph nodes, and intestinal tract), and specimens acquired by pulmonary lavage (e.g., bronchoalveolar lavage (BAL)), paragraph [0054]. 
Furthermore, in the alternative, the contents implanted in the plurality of continuous scaffolds and/or discrete scaffolds depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Claim 5, Gevaert discloses a bioreactor system wherein the bioreactor system is a co-culture bioreactor system that can maintain different cell types in physically isolated environments but can allow biochemical communication between the different cell types, paragraph [0006]. Gevaert also discloses a plurality of continuous scaffolds and discrete scaffolds for holding respective cells as implied in paragraphs [0066]-[0069]. Examples of sources of cells and tissues include without limitation, blood, tissue biopsy samples (e.g., spleen, liver, bone marrow, thymus, lung, kidney, brain, salivary glands, skin, lymph nodes, and intestinal tract), and specimens acquired by pulmonary lavage (e.g., bronchoalveolar lavage (BAL)), paragraph [0054]. 
Furthermore, in the alternative, adapting the properties of the cell growth blocks for the culturing of a particular cell type in the plurality of continuous scaffolds and/or discrete scaffolds depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
	Regarding Claim 6, Gevaert discloses that any suitable cell anchorage as is generally known in the art can be located in the culture chamber 10 to provide anchorage sites for cells and to encourage the development of a three-dimensional cellular construct within the culture chamber 10, paragraphs [0066]-[0067].
Regarding Claim 7, Gevaert discloses that a cell anchorage can be contained in the culture chamber 10. The term cell anchorage as utilized herein refers to one or more articles upon which cells can attach and develop. For instance, the term cell anchorage can refer to a single continuous scaffold, multiple discrete scaffolds, or a combination thereof, paragraph [0066]. Gevaert also discloses a plurality of discrete scaffolds 15 has been located within each of the two culture chambers 10 as a cellular anchorage as shown in Fig. 2. 
Claim 8, Gevaert discloses that the cells contained in a culture chamber 10 can be maintained at a distance from the membrane 23 to discourage physical contact between cells held in adjacent culture chambers. For instance, in this example, retaining mesh (housing) 14 can be located between a cell anchorage held in a culture chamber and the membrane located between two adjacent chambers, paragraph [0083]. 
Regarding Claim 9, Gevaert discloses a porous retaining mesh 14 can generally have a porosity of a size so as to prevent the loss of individual discrete scaffolds within the culture chamber 10. The retaining mesh 14 can be formed of any suitable biocompatible material, such as polypropylene, for example, and can line at least a portion of a culture chamber 10, so as to prevent material loss during media perfusion of the culture chamber 10, paragraph [0073].
Regarding Claim 10, Gevaert discloses a cellular anchorage can comprise biodegradable synthetic polymeric scaffold materials such as, for example and without limitation, polylactide, chondroitin sulfate (a proteoglycan component), polyesters, polyethylene glycols, polycarbonates, polyvinyl alcohols, polyacrylamides, polyamides, polyacrylates, polyesters, polyetheresters, polymethacrylates, polyurethanes, polycaprolactone, polyphophazenes, polyorthoesters, polyglycolide, copolymers of lysine and lactic acid, copolymers of lysine-RGD and lactic acid, and the like, and copolymers of the same, paragraph [0071]. 
Regarding Claim 11, Gevaert discloses a cellular anchorage can comprise biodegradable synthetic polymeric scaffold materials such as, for example and without limitation, polylactide, chondroitin sulfate (a proteoglycan component), polyesters, polyethylene glycols, polycarbonates, polyvinyl alcohols, polyacrylamides, polyamides, polyacrylates, polyesters, polyetheresters, polymethacrylates, polyurethanes, polycaprolactone, polyphophazenes, polyorthoesters, copolymers of lysine and lactic acid, copolymers of lysine-RGD and lactic acid, and the like, and copolymers of the same, paragraph [0071].
Regarding Claim 12, Gevaert discloses an anchorage can comprise naturally derived biodegradable materials including, but not limited to, chitosan, agarose, alginate, collagen, hyaluronic acid, and carrageenan (a carboxylated seaweed polysaccharide), demineralized bone matrix, and the like, and copolymers of the same, paragraph [0071].
Regarding Claim 14, Gevaert discloses a continuous scaffold is usually porous in nature and has a semi-fixed shape, paragraph [0067].
Regarding Claim 17, Gevaert discloses a third chamber can house cells that can be in biochemical communication with the first culture chamber, optionally with a membrane separating the first and third chambers, though this aspect is not a requirement of the system such as for example in the instance stacked arrangement as illustrated in Fig. 4.

    PNG
    media_image1.png
    617
    645
    media_image1.png
    Greyscale

Regarding Claim 18, Gevaert discloses the cell modules (container) 12 can comprise a means for sealingly engaging the top surface of one module with the top surface of another module. It is understood that once fully engaged, the two cell modules can selectively, and optionally releasably, lock into place. The means for sealingly engaging two cell modules 12 include a male compression fitting 35 can be configured to sealingly engage the female fitting 36 to form a compression fitting. In one aspect, the female fitting 36 can have a raised portion (projection) and the male compression fitting 35 an indentation (recess) that when aligned form a lock, paragraph [0059]. However, Gevaert does not disclose a corresponding engagement means on the cell growth blocks or dividers, in order to retain each cell growth block or divider in the desired position within the container.
It would have been obvious to one of ordinary skill in the art to modify the cell anchorage (cell growth block) or the gasket/membrane (divider) of Gevaert with an engagement means as disclosed in paragraph [0059] of Gevaert so as to prevent the cell modules from wobbling, thereby enhancing stability and stimulating or promoting the adhesion, growth, or migration of the cells within the cell anchorage. 
Regarding Claim 20, Gevaert discloses to help create a fluid-proof seal of the system, a gasket 16 and a permeable membrane portion (divider) 23 can be positioned between the adjoining surfaces of the cell modules to selectively prevent fluid leakage from between the respective open ends (the respective ports of the culture chambers). In one aspect, the gasket 16 and the membrane portion 23 can be formed as a single integrated structure [0074] as shown in at least Fig. 4.

    PNG
    media_image2.png
    617
    645
    media_image2.png
    Greyscale

Claim 21, Gevaert discloses to help create a fluid-proof seal of the system, a gasket 16 and a permeable membrane portion (divider) 23 can be positioned between the adjoining surfaces of the cell modules to selectively prevent fluid leakage from between the respective open ends (the respective ports of the culture chambers). In one aspect, the gasket 16 and the membrane portion 23 can be formed as a single integrated structure, paragraph [0074]. Furthermore, Fig. 1A shows a groove created by male compression fittings 35 on the bottom surface of cell module thus, when the cell module is connected with an adjoining cell module via female compression fittings 36 a fluid-proof seal if formed, paragraphs [0059]-[0060].
Therefore, Gevaert implicitly discloses that the cell modules and/or the culture chamber comprises grooves suitable for receiving the one or more permeable membrane portions as shown in a Figs. 2 and 4.

    PNG
    media_image3.png
    444
    701
    media_image3.png
    Greyscale

Regarding Claim 22, Gevaert discloses wherein cell modules 12 are mounted to a well plate adaptor as shown in Fig. 24 and paragraphs [0037] and [0097].
Regarding Claim 28, Gevaert discloses utilizing a permeable membrane 23 with a pore size similar or identical to that used in a Boyden chamber, paragraph [0049]. It is well known in the art that in a standard Boyden assay the pore diameter of the membrane is typically 3 to 12μm. Therefore, a permeable membrane identical to that used in a Boyden chamber meets the claim.
Claim 29, Gevaert discloses a bioreactor system wherein the bioreactor system is a co-culture bioreactor system that can maintain different cell types in physically isolated environments but can allow biochemical communication between the different cell types, paragraph [0006]. Examples of sources of cells and tissues include without limitation, blood, tissue biopsy samples (e.g., spleen, liver, bone marrow, thymus, lung, kidney, brain, salivary glands, skin, lymph nodes, and intestinal tract), and specimens acquired by pulmonary lavage (e.g., bronchoalveolar lavage (BAL)), paragraph [0054]. Therefore, adapting the membrane to replicate the properties of a biological barrier depends on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding Claim 30, Gevaert discloses a bioreactor system wherein the bioreactor system is a co-culture bioreactor system that can maintain different cell types in physically isolated environments but can allow biochemical communication between the different cell types, paragraph [0006]. Examples of sources of cells and tissues include without limitation, blood, tissue biopsy samples (e.g., spleen, liver, bone marrow, thymus, lung, kidney, brain, salivary glands, skin, lymph nodes, and intestinal tract), and specimens acquired by pulmonary lavage (e.g., bronchoalveolar lavage (BAL)), paragraph [0054]. Therefore, adapting the membrane to replicate the properties of a biological barrier depends on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding Claim 31, Gevaert discloses that the membrane 23 can be semi-permeable (i.e., porous) membrane. The porosity can be small enough to prevent passage of the cells or cell extensions from one chamber to another, paragraph [0077]. The pore size can be from 0.05 µm to 100 µm, paragraph [0081]. While Gevaert discloses that the scaffold can comprise nylon, paragraph [0072], Gevaert does not explicitly disclose that the membrane 23 is made of nylon. 
Regarding Claim 32, Gevaert discloses to help create a fluid-proof seal of the system, a gasket (supporting frame) 16 and a permeable membrane portion 23 can be positioned between the adjoining surfaces of the cell modules to selectively prevent fluid leakage from between the respective open ends (the respective ports of the culture chambers). In one aspect, the gasket 16 and the membrane portion 23 can be formed as a single integrated structure, paragraph [0074].
Regarding Claim 33, Gevaert discloses one or more of the dividers is orientated horizontally in use so as to divide the container or part of the container into top and bottom compartments as shown in at least Fig. 4.

    PNG
    media_image2.png
    617
    645
    media_image2.png
    Greyscale


Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cuiffi US 2014/0212964 in view of Gevaert US 2012/0183987 as applied to claims 1-12, 14, 17-18, 20-22, 28-33 above, and further in view of Burg US 6,991,652.
Regarding Claim 13, Cuiffi in view of Gevaert does not explicitly disclose wherein the scaffold is coated with an extra cellular matrix.
Burg discloses a three-dimensional support construct wherein the scaffold is coated with an extra cellular matrix, Col. 7, lines 55-63.
It would have been obvious to one of ordinary skill in the art to modify Cuiffi in view of Gevaert with an extra cellular matrix coating as taught by Burg in order to provide signal molecules that are required to stimulate or promote the adhesion, growth, or migration of the desirable cells, and/or inhibit the adhesion, growth, or migration of the undesirable cells within the three-dimensional support construct.
Regarding Claim 15, Cuiffi does not explicitly disclose wherein the pores are sized in the range of 5 µm to 300 µm.
Burg discloses a three-dimensional support construct with pores sized in the range of 10 µm to 300 µm, Col. 4, lines 24-31.
It would have been obvious to one of ordinary skill in the art to modify Cuiffi in view of Gevaert with pore size as taught by Burg in order to enable stimulation or promote the adhesion, growth, or migration of the desirable cells, and/or inhibit the adhesion, growth, or migration of the undesirable cells within the three-dimensional support construct.
In the alternative, discovering the optimum or workable ranges would have been prima facie obvious to one of ordinary skill in the art. See MPEP § 2144.05(II)(A).	
Claim 16, Cuiffi does not explicitly disclose wherein the cell growth blocks are cuboid in shape.
Burg discloses that the support constructs of this invention can be in any three-dimensional shape so long as the construct has a size small enough to pass through a conventional needle. For example, the construct can be spheres, particle beads, mesh, rods, triangles, threads, and cubes, Col. 4, lines 5-14.
It would have been obvious to one of ordinary skill in the art to modify Cuiffi in view of Gevaert with cuboid shape as suggested by Burg in order to provide a shape akin to real tissues with meaningful volumes to enable stimulation or promote the adhesion, growth, or migration of the desirable cells, and/or inhibit the adhesion, growth, or migration of the undesirable cells within the support construct.
In the alternative, the shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed cell growth block was significant. See MPEP § 2144.04(IV)(B). Therefore, one of ordinary skill in the art would have found it obvious to make such a change as a mere alternative since the same expected cell anchorage would have been achieved. The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cuiffi US 2014/0212964 in view of Gevaert US 2012/0183987 as applied to claims 1-12, 14, 17-18, 20-22, 28-33 above, and further in view of Blahut US 2016/0152945 cited in the IDS filed on 08/02/2018.   
Regarding Claim 23, Cuiffi in view of Gevaert does not explicitly disclose wherein the container further comprises a lid sized to fit on top of the container.
Blahut discloses a cell culture container comprising a lid 201 that may comprise a vent and/or a gas permeable membrane of a size and shape configured to allow gas to pass into and out of a sealed container while restricting undesirable particles such as bacteria, endotoxins, and other contaminants. The lid may be configured so that, when detachably coupled to the container, the only avenue for gas exchange between the interior and exterior of the container is through the filter 203 as shown in Figs. 5A and 5B, paragraphs [0042]-[0043].
It would have been obvious to one of ordinary skill in the art to modify Cuiffi in view of Gevaert with lid as taught by Blahut in order to enclose the container and promote sterility to avoid disruption of the cell development. 
Regarding Claim 24, Cuiffi does not explicitly disclose wherein the container further comprises a lid sized to fit on top of the container.
Blahut discloses a cell culture container comprising a lid 201 that may comprise a vent and/or a gas permeable membrane of a size and shape configured to allow gas to pass into and out of a sealed container while restricting undesirable particles such as bacteria, endotoxins, and other contaminants. The lid may be configured so that, when detachably coupled to the container, the only avenue for gas exchange between the interior and exterior of the container is through the filter 203 as shown in Figs. 5A and 5B, paragraphs [0042]-[0043].
.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cuiffi US 2014/0212964 in view of Gevaert US 2012/0183987 as applied to claims 1-12, 14, 17-18, 20-22, 28-33 above, and further in view of Taboas et al. (hereinafter Taboas)  US 2009/0215104.
Regarding Claim 25, Cuiffi in view of Gevaert does not explicitly disclose wherein the container comprises one or more sensors.
Taboas discloses temperature and ISFET pH sensors provided in a bioreactor device can be read in real time through the electronic output of these sensors, preferably using data acquisition software. The sensors 64 can include ISFET sensitive to various ionic species including hydronium, sodium, calcium, and potassium, paragraph [0058]. The bioreactor device further can include one or more chemical sensors 66, such as sensors capable of measuring oxygen tension, and thus determining oxygen concentration in the bioreactor chamber. A preferred oxygen sensor is a ruthenium doped sol-gel coated glass slide encapsulated with silicone. A preferred pH chemical sensor is a phenol doped membrane. The chemical sensors provided in the bioreactor device can be read optically through the optical ports 52 and/or 72, e.g., by using a microscope in fluorescence mode or a spectrophotometer, paragraph [0059].
Since the cells’ physiology is very sensitive, it would have been necessary and thus obvious to one of ordinary skill in the art to modify Cuiffi in view of Gevaert with sensors as taught by 
Regarding Claim 26, Cuiffi does not explicitly disclose wherein the container comprises one or more sensors.
Taboas discloses temperature and ISFET pH sensors provided in a bioreactor device can be read in real time through the electronic output of these sensors, preferably using data acquisition software. The sensors 64 can include ISFET sensitive to various ionic species including hydronium, sodium, calcium, and potassium, paragraph [0058]. The bioreactor device further can include one or more chemical sensors 66, such as sensors capable of measuring oxygen tension, and thus determining oxygen concentration in the bioreactor chamber. A preferred oxygen sensor is a ruthenium doped sol-gel coated glass slide encapsulated with silicone. A preferred pH chemical sensor is a phenol doped membrane. The chemical sensors provided in the bioreactor device can be read optically through the optical ports 52 and/or 72, e.g., by using a microscope in fluorescence mode or a spectrophotometer, paragraph [0059].
Since the cells’ physiology is very sensitive, it would have been necessary and thus obvious to one of ordinary skill in the art to modify Cuiffi in view of Gevaert with sensors as taught by Taboas to enable real-time, quantitative analysis of the cell(s) and interactions between different cell types in addition to controlling the process parameters to avoid cell necrosis. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799
/LYDIA EDWARDS/
Examiner
Art Unit 1799



LE